Exhibit 10.42




CAPELLA EDUCATION COMPANY
AMENDMENT TO
NON-STATUTORY STOCK OPTION AGREEMENTS AND RESTRICTED STOCK UNIT AGREEMENTS




This Amendment to Non-Statutory Stock Option Agreements and Restricted Stock
Unit Agreements amends the Non-Statutory Stock Option Agreements and Restricted
Stock Units Agreements for all outstanding stock options and restricted stock
units (the “Awards) that were issued and remain outstanding under the Capella
Education Company 2014 Equity Incentive Plan (the “Plan”) to the extent set
forth below. Capitalized terms used but not defined herein shall have the
meanings given to them in the Awards.


1.Amendment. The Awards provide for accelerated vesting of the Awards in
connection with a Change in Control under the circumstances and to the extent
described in Sections 12(b) and 12(c) of the Plan. Section 12(b)(4) of the Plan
provides that, under the circumstances described therein, the Awards will vest
and become exercisable in full if a Participant experiences an involuntary
termination of Service for reasons other than Cause or voluntarily terminates
his or her Service for Good Reason within one year after the Corporate
Transaction. The Awards are hereby amended to replace the period of “within one
year after the Corporate Transaction” to instead be “within two years after the
Corporate Transaction.”
2.    Amendment Limited. This Amendment shall not amend or modify the terms of
the Awards, except to the extent expressly set forth above, which Awards, as
amended hereby, shall remain in full force and effect.
This Amendment shall be effective as of the 6th day of December, 2017.


CAPELLA EDUCATION COMPANY




________________________________________                        
Name:
Title:
Date:


                                









